Preview - 1:19PO00291-001                                                                                                                  Page 1 of 4


      AO 245B-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case



                                  UNITED STATES DISTRICT COURT
                                                     Eastern District of California
                     UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                                v.                                            Case Number: 1:19PO00291-001
                        MARCOS ANGUIANO                                       Defendant's Attorney: Pro Se

      THE DEFENDANT:
           pleaded guilty to Citations 9072836 and 9072835 Violation Notice.
           pleaded nolo contendere to count(s)      , which was accepted by the court.
           was found guilty on count(s)     after a plea of not guilty.
      The defendant is adjudicated guilty of these offenses:
      Title & Section                   Nature of Offense                                                       Offense Ended     Count
                                                                                                                September 27,
       36 C.F.R. §4.22(b)(3)                Failing to Maintain that Degree of Control of a Motor Vehicle
                                                                                                                2019
                                                                                                                September 27,
       36 C.F.R. §4.4(c)                    Failure to Report Motor Vehicle Accident
                                                                                                                2019

             The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to the
      Sentencing Reform Act of 1984.

           The defendant has been found not guilty on count(s)      .
           Citations 9072834 and 9072837 are dismissed on the motion of the United States.
           Indictment is to be dismissed by District Court on motion of the United States.
           Appeal rights given.                         Appeal rights waived.

              It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
      residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
      ordered to pay restitution or fine, the defendant must notify the court and United States attorney of material changes in economic
      circumstances.
                                                                             12/12/2019
                                                                             Date of Imposition of Judgment




                                                                             Signature of Judicial Officer
                                                                             Stanley A. Boone, United States Magistrate Judge
                                                                             Name & Title of Judicial Officer
                                                                             12/13/2019
                                                                             Date




http://apps.caed.circ9.dcn/CIRUser/Desktop/Print.aspx?cid=2d969299-72ec-4810-9282-b40849f31df3                                             12/20/2019
Preview - 1:19PO00291-001                                                                                                                    Page 2 of 4


      AO 245B-CAED (Rev. 02/2018) Sheet 4 - Misdemeanor Probation
      DEFENDANT: MARCOS ANGUIANO                                                                                                        Page 2 of 4
      CASE NUMBER: 1:19PO00291-001

                                                                    PROBATION
       The defendant is hereby sentenced to probation for a term of:
       12 months to expire on 12/11/2020.

       If this judgment imposes a fine, special assessment, processing fee or restitution, it is a condition of probation that Defendant pay in
       accordance with the Schedule of Payments sheet of this judgment.

       While on probation, the defendant shall be subject to and must comply with the following conditions of probation:

                                                        CONDITIONS OF PROBATION
       1.   The defendant's probation shall be unsupervised by the probation office.
       2.   The defendant is ordered to obey all federal, state, and local laws.
       3.   The defendant shall notify the court and, if represented by Counsel, your counsel of any change of address and contact number.
       4.   The defendant shall pay a fine of $400.00, special assessment of $20.00, processing fee of $60.00 and restitution of $500.00 for
            a total financial obligation of $980.00. Monthly payments of $100.00 commencing on 1/15/2020 and each month thereafter by
            the 15th of the month until paid in full. Payments shall be made payable to the Clerk, U.S.D.C., and mailed to:

                CLERK U.S.D.C.
                2500 Tulare Street, Rm 1501
                Fresno, CA 93721
       5.   The defendant is ordered to personally appear for a Probation Review Hearing on 11/19/2020 at 10:00 am before U.S.
            Magistrate Judge Stanley A. Boone.

            A status report regarding the Defendant's performance on probation shall be filed 14 days prior to the Probation Review.
       6.   Pursuant to 18 USC § 3572(d)(3), while on probation and subject to any financial obligation of probation. defendant shall notify
            the court of any material change in defendant's economic circumstances that might affect defendant's ability to pay the full
            financial obligation.




http://apps.caed.circ9.dcn/CIRUser/Desktop/Print.aspx?cid=2d969299-72ec-4810-9282-b40849f31df3                                               12/20/2019
Preview - 1:19PO00291-001                                                                                                                    Page 3 of 4


      AO 245B-CAED (Rev. 02/2018) Sheet 5 - Criminal Monetary Penalties
      DEFENDANT: MARCOS ANGUIANO                                                                                                        Page 3 of 4
      CASE NUMBER: 1:19PO00291-001

                                                    CRIMINAL MONETARY PENALTIES

                The defendant must pay the total criminal monetary penalties under the Schedule of Payments on Sheet 6.

                                                                Assessment                                 Fine              Restitution
                TOTALS                                      $SA 20.00/PF $60.00                           $400.00             $500.00
            The determination of restitution is deferred until            . An Amended Judgment in a Criminal Case (AO 245C) will be entered
            after such determination.

            The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

            If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
            otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
            victims must be paid before the United States is paid.

       Name of Payee                                               Total Loss*        Restitution Ordered Priority or Percentage
       Doug Berry
                                                                           $0.00                    $500.00
       Portland, Maine 04102
       Totals                                                      $____                            $500.00
            Restitution amount ordered pursuant to plea agreement $

            The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
            the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
            subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

            The court determined that the defendant does not have the ability to pay interest and it is ordered that:

                    The interest requirement is waived for the               fine         restitution

                    The interest requirement for the              fine         restitution is modified as follows:


            If incarcerated, payment of the fine is due during imprisonment at the rate of not less than $25 per quarter and payment shall be
            through the Bureau of Prisons Inmate Financial Responsibility Program.

            If incarcerated, payment of the restitution is due during imprisonment at the rate of not less than $25 per quarter and payment
            shall be through the Bureau of Prisons Inmate Financial Responsibility Program.
      *Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed
      on or after September 13, 1994, but before April 23, 1996.




http://apps.caed.circ9.dcn/CIRUser/Desktop/Print.aspx?cid=2d969299-72ec-4810-9282-b40849f31df3                                               12/20/2019
Preview - 1:19PO00291-001                                                                                                                     Page 4 of 4


      AO 245B-CAED (Rev. 02/2018) Sheet 6 - Schedule of Payments
      DEFENDANT: MARCOS ANGUIANO                                                                                                         Page 4 of 4
      CASE NUMBER: 1:19PO00291-001

                                                             SCHEDULE OF PAYMENTS
              Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

       A.              Lump sum payment of $               due immediately, balance due
                                Not later than      , or
                                in accordance               C,        D,        E,or           F below; or
       B.              Payment to begin immediately (may be combined with                 C,           D,    or   F below); or

       C.              Payments in equal monthly installments of $100.00 commencing on 1/15/2020                  and due on the
                        15th of each month until paid in full

       D.              Payment in equal    (e.g. weekly, monthly, quarterly) installments of $    over a period of      (e.g. months or
                       years), to commence     (e.g. 30 or 60 days) after release from imprisonment to a term of supervision; or

       E.              Payment during the term of supervised release/probation will commence within      (e.g. 30 or 60 days) after release
                       from imprisonment. The court will set the payment plan based on an assessment of the defendants ability to pay at
                       that time; or

       F.              Special instructions regarding the payment of criminal monetary penalties:

       Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
       due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
       Inmate Financial Responsibility Program, are made to the clerk of the court.

       The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

               Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate:

               The defendant shall pay the cost of prosecution.

               The defendant shall pay the following court cost(s):

               The defendant shall forfeit the defendant's interest in the following property to the United States: The Preliminary Order of
               Forfeiture is hereby made final as to this defendant and shall be incorporated into the Judgment.

       Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
       (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court
       costs.




http://apps.caed.circ9.dcn/CIRUser/Desktop/Print.aspx?cid=2d969299-72ec-4810-9282-b40849f31df3                                                12/20/2019
